Hendrick, J.
Motion to require plaintiff to serve an amended complaint wherein should be separately stated and numbered the causes of action set forth in the complaint in an action to recover for penalties for alleged violations of the Agricultural Law. It has been held that cumulative penalties may be recovered in one action. People v. Koster, 121 App. Div. 852. The provision of the statute, however, *23is only declaratory of the manner of computing the amount of the recovery. To make it necessary to allege the facts in a separate cause of action to recover the penalty for each can of milk of many sold at one sale would, in this case, make the complaint of ridiculous length and defeat the object of reducing pleadings to the simplest form. People v. Buell, 85 App. Div. 141-144.
Motion denied.